 1

 2

 3                                                                           JS-6
 4

 5

 6

 7

 8                       UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA

10
     TERRY FABRICANT, LOUIS                   Case No. 2:20-cv-08012-SVW-RAO
11   NAIMAN, and BLAKE COOLEY,
12   individually and on behalf of all
     others similarly situated,               ORDER            GRANTING
13                                            STIPULATION TO STAY ACTION
14                Plaintiffs,

15         v.
16
     STATE FARM MUTUAL
17   AUTOMOBILE INSURANCE
18   COMPANY, and DOES 1 through
     10, inclusive, and each of them,
19

20                Defendants.
21

22         Before the Court is the Parties’ Stipulation to Stay Action. Having considered
23   the Stipulation, and good cause appearing therefor, the Court grants the Parties’
24   Stipulation and orders as follows:
25         This Action is stayed pending the United States Supreme Court’s ruling in
26   Facebook, Inc. v. Duguid, et al., Supreme Court Dkt. No. 19-511;
27         Defendant’s Motion to Dismiss shall be removed from the Court’s calendar
28

                                     ORDER TO STAY ACTION
 1
     without prejudice to its refiling by Defendant; and

 2
           Defendant shall file a responsive pleading to Plaintiffs’ Complaint within 30

 3
     days after the United States Supreme Court’s ruling in Facebook, Inc. v. Duguid, et

 4   al.

 5
           IT IS SO ORDERED:
 6

 7
     DATED: December ___,
                      14 2020               BY:______________________________
 8                                             Honorable Stephen V. Wilson
 9                                             United States District Judge

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                     ORDER TO STAY ACTION
